Tompkins Judge,


dissenting.

I dissent from the majority of the court, believing that this instrument of writing ought not to be regarded as a mortgage. There is no mutuality preserved. Ranger might ■ redeem within two years, but Desloge & Rozier could not even sue him on that instrument of writing after the expiration of the. two years, in case the negro had died, and there is no evidence that they took any note to secure th.e payment; ¡of the, money, in.jhe.eyent of! the death of the ne-. gro, Tp, suppose, that they would rely on the implied promise, of Ranger to pay an .open account;,,, for, the goods they. *333Lad sold him, in the case of the death of that negro, is to suppose, that they were incapable of managing their business. I, therefore, believe that neither party ever thought that the bill of sale, given by Ranger to Desloge & Rozier, was to be construed as a mortgage, until, acci- ° . . dentally, the pnce oí negroes rose very high, or rather until the price of money sank very low.